ASSET PURCHASE AGREEMENT



AMONG

RELIABILITY INCORPORATED

AND

FUTURA INTERNATIONAL, INC.

AND

HELMUT GROLLITSCH



July 29, 2003



ASSET PURCHASE AGREEMENT

This Asset Purchase Agreement (this "Agreement"), dated and effective as of
July 23, 2003, among Reliability Incorporated, a Texas corporation
("Purchaser"), Helmut Grollitsch, a resident of Houston, Texas ("Inventor"), and
Futura International, Inc., a Texas corporation ("Futura").

WITNESSETH:

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to acquire
from Seller, certain assets of Seller; and

WHEREAS, all parties wish to enter into certain agreements;

NOW, THEREFORE, in consideration of the mutual representations, warranties and
covenants herein contained, and on the terms and subject to the conditions
herein set forth, the parties hereto hereby agree as follows:

 I.    
       
       CERTAIN DEFINITIONS
       Certain Definitions
       . In addition to terms otherwise defined in this Agreement, as used in
       this Agreement, the following terms shall have the meanings set forth
       below:
        a. "Affiliate" shall mean any person or entity controlling, controlled
           by or under common control with the named party, and any spouse,
           child (natural or adopted), sibling, parent or in-law of the named
           party.
        b. "Assets" shall mean the assets described in Section 2.01.
        c. "Device" shall mean the cargo lifting and loading device described in
           the Patent Application.
        d. "Domain Names" has the meaning set out in Section 2.01(i).
        e. "Closing" shall mean the closing of the transactions contemplated by
           this Agreement.
        f. "Closing Date" shall mean the earlierr of August 7, 2003 or the date
           that all conditions to Closing of Seller and Purchaser are satisfied.
        g. "Patent Application" means United States Patent Application Serial
           No. 10/145,852 filed in the name of Inventor in the United States
           Patent and Trademark Office on May 14, 2002, as well as any
           continuation, continuation-in-part, or divisional thereof.
        h. "Patent" means any patent that may issue from the Patent Application
           and any continuation, continuation-in-part, or divisional thereof,
           and any future patents that may issue for improvements on the Device
           conceived by Seller.
        i. "Person" means an individual, corporation, partnership, limited
           liability company or any other entity.
        j. "Trademark" means the trademark "Ezy-Lift" and any goodwill
           associated therewith, regardless of the goods and services with which
           the Trademark may be used, along with any and all trademarks
           incorporating terms confusingly similar to "Ezy-Lift" and any
           goodwill associated therewith, and any registration therefor issued
           by the United States Patent and Trademark Office or any other
           jurisdiction, foreign or domestic.
        k. "Trademark Application" shall have the meaning set out in
           Section 2.01(c).
        l. "Seller" shall mean Inventor and Futura, jointly and severally,
           collectively.

 II.   
       
       PURCHASE AND SALE
       Purchase and Sale of Assets from Seller
       . Subject to the terms and conditions herein set forth, Seller agrees to
       sell, convey, assign, transfer and deliver to Purchaser, the following
       assets (collectively, the "Assets"):
        a. The Patent Application for the Ezy-Lift Device;
        b. The trade name and/or trademark "Ezy-Lift" and all derivatives
           thereof, and any logos using such name or any derivative thereof, and
           all goodwill associated therewith, such trade name(s) and/or
           trademark(s) being listed on Schedule 2.01(b) (collectively the
           "Trade Name");
        c. The trademark registration application for the Trademark filed in the
           United States Patent and Trademark Office by Inventor and any
           trademark registration application or trade name registration filed
           with the Texas Secretary of State or any other jurisdiction, foreign
           domestic (collectively, "Trademark Application"), a list of all
           filings is included on Schedule 2.01(c);
        d. All know-how, whether patentable or not and whether confidential or
           not, relating to the manufacture, use and sale of the Device;
        e. All drawings, engineering writings, specifications, plans, dies,
           parts lists and specifications, computer programs, designs, technical
           documentation and molds for the production of the Device;
        f. All inventory of completed Devices, all work in progress, all raw
           materials, supplies and parts used in the manufacture of the Device;
        g. All rights to the components on order from Tex-A-Draulics, L.P., as
           listed on Schedule 2.01(g);
        h. All outstanding orders for the Device;
        i. Any Interest domain name registration incorporating the term
           "Ezy-Lift" or any confusingly similar variation thereof in any top
           level domain, including, without limitation, ".com", ".net", ".org",
           ".us", ".biz", ".tx", and ".cc") (the "Domain Names") along with any
           associated web site coding and incorporated designs;
        j. All of Seller's books and records relating to the Device, including
           customer lists, supplier lists, pricing information, customer files,
           proposals, marketing files, forecasts and contracts relating to
           purchase of parts, manufacture of the Device and sales;
        k. All of Seller's equipment, machines, tools, computers used or useful
           in the production of the Device;
        l. All brochures, catalogues, sales materials, photographs,
           advertisements, and the like relating to the Device and all
           copyrights thereon;
        m. All rights of action on account of past, present and future
           unauthorized use, disclosure or misappropriation of the Trademark,
           the tradename "Ezy-Lift", the Patent Application and the Patent;
        n. All other assets (tangible and intangible) of Seller related to the
           Device; and
        o. All good will associated with the Assets and the Device.
       
       All of the Assets shall be transferred and delivered free and clear of
       any liens, claims, pledges, security interests, mortgages or encumbrances
       of any kind.
       
       Assumed Liabilities
       . Purchaser agrees to assume Seller's obligations to Tex-A-Draulics, L.P.
       specified on Schedule 2.02 ("Assumed Obligations") for payment for
       components listed on Schedule 2.01(g).
       Non-Assumption
       . Purchaser neither assumes nor agrees to pay, perform or discharge any
       debts, liabilities, or obligations of Seller of any kind or nature,
       whether or not such debts, liabilities or obligations related to or arose
       out of the Assets or the businesses conducted by Seller, whether accrued,
       absolute, contingent or otherwise, whether now due or to become due,
       known or unknown, except as provided above, and all indebtedness,
       obligations, claims and liabilities (absolute, contingent or otherwise)
       of whatsoever nature of the Seller not specifically assumed by Purchaser
       pursuant to Section 2.02 shall be and remain the sole obligation of the
       Seller, and Seller shall indemnify, defend and hold Purchaser harmless
       from any and all thereof and all Costs, as defined in Section 11.01,
       incurred by Purchaser in connection with any liability not assumed.
       Seller agrees that on and after the Closing Date it will pay or otherwise
       provide for the payment and discharge of all obligations and liabilities
       not assumed by Purchaser. Seller further agrees to promptly discharge all
       severance and other payment obligations to its employees, whether hired
       by Purchaser or not. Seller shall remain responsible for defending all
       outstanding lawsuits or claims against Seller, termination of all benefit
       plans, and payment of all accounts payable of Seller except for the
       Assumed Obligations.
       Purchase Price and Payment
       . The total consideration (the "Purchase Price") for the Assets shall be
       $800,000, payable as follows:
        a. $500,000, payable in cash at Closing;
        b. $150,000, payable on the first anniversary of Closing; and
        c. $150,000, payable on the second anniversary of Closing.
       
       Closing
       . The Closing shall take place at 10:00 a.m. on the Closing Date at the
       offices of Winstead Sechrest & Minick P.C.
       Royalty
       . Purchaser agrees to pay a royalty on the Patent and the Patent
       Application as follows:
        a. During the Royalty Period (as hereinafter defined), Purchaser will
           pay Seller a royalty of 4% on the first $25,000,000 of Purchaser's
           Net Sales (as hereinafter defined) and thereafter a royalty of 2% on
           Purchaser's Net Sales for the Royalty Period, whether the Patent is
           issued or not. From and after the later of the quarter which contains
           the month which is one month following the issuance of the Patent or
           the quarter which contains the first anniversary of Closing, the
           royalty shall be the higher of the royalty due based on Net Sales or
           $15,000 per quarter (the "Minimum Payment"); prior to such time or if
           the Patent does not issue, the royalty shall be based only on Net
           Sales, with no Minimum Payment.
        b. Royalties accrue from the Closing Date, with the first royalty
           payment being due for Net Sales, if any, during the calendar quarter
           ended September 30, 2003. Payments of royalty shall be due for Net
           Sales from the Closing Date to the fifteenth anniversary date of the
           Closing Date (the "Royalty Period").
        c. Net Sales shall mean Purchaser's gross receipts from the sale of the
           Device for pick-up trucks, trucks and vans, where the Device includes
           a U-shaped lifting arm, as described in the Patent Application, less
           all returns; allowances; cash discounts; any sales, use or excise
           taxes; import duties or similar charges; shipping, handling, freight
           and/or transportation expenses; insurance charges; and installation
           fees or charges.
        d. Royalties shall be paid quarterly on April 30, July 31, October 31
           and January 31 (the "Payment Dates") for the preceding calendar
           quarter's Net Sales, except for the first payment which shall include
           all Net Sales from the Closing Date to the end of the calendar
           quarter preceding the payment of the first royalty payment.
        e. In conjunction with the payment of royalties, Purchaser shall submit
           to Seller a statement in writing setting forth for the preceding
           quarter the total amount of Net Sales, the applicable percentage of
           royalty, and the total royalty due, accompanied by Purchaser's check
           for the royalty due. Purchaser agrees to keep true and accurate
           records and separate books of account in accordance with its usual
           accounting procedures with respect to sales of the Device for the
           calculation of royalties. Seller shall have the right, at its
           expense, to examine such books to verify the amount of royalty due,
           provided however, that Seller may only examine such books once in any
           twelve month period and may only examine such records during
           Purchaser's normal business hours on at least five days notice.
        f. Purchaser shall have the right to offset against any royalty payment
           due to Seller any amounts owed to Purchaser by Seller under this
           Agreement or otherwise.
       
       Termination
       . At any time after Closing, with thirty (30) days written notice to
       Seller, Purchaser may terminate this Agreement and its purchase
       hereunder. On such termination, Purchaser shall reconvey to Seller the
       Assets, save and except for Purchaser's inventory of Devices and Devices
       in production, raw materials and spare parts, and the equipment
       transferred to Purchaser pursuant hereto (the "Re-conveyance Assets"),
       and shall cease manufacturing and selling the Devices, except that any
       Devices on hand and any Devices in production (which may be completed),
       may be sold. On termination of this Agreement and reconveyance of the
       Re-conveyance Assets, Purchaser shall be released of all payment
       obligations hereunder, except for payment of royalties on Net Sales up to
       the time of termination. On termination, Seller shall have the right to
       purchase, for cash at Purchaser's cost, Purchaser's inventory of the
       Devices (completed and in process), which right must be exercised within
       thirty (30) days of termination. If Seller does not exercise this option,
       Purchaser may complete any Device in production and may sell all Devices
       on hand or so completed.

 III.  
       
       REPRESENTATIONS AND WARRANTIES OF SELLER

       Seller, jointly and severally, represents and warrants that the following
       are true and correct as of the date of this Agreement and will be true
       and correct through the Closing Date as if made on that date:

       Corporate
       . Futura is a corporation duly organized, validly existing and in good
       standing under the laws of the State of Texas, has the corporate power to
       enter into and perform its obligations under this Agreement and to carry
       on its business as it is now conducted.
       Authorization
       . All corporate proceedings required for the execution and delivery of
       this Agreement and the consummation of the transactions contemplated
       hereby by Futura have been taken. Seller has the full right, power and
       authority to enter into this Agreement and consummate the sale of the
       Assets. This Agreement, and the instruments of transfer with respect to
       the Assets, constitute, or will constitute when delivered, the legal,
       valid and binding obligations of Seller, enforceable against Seller in
       accordance with their respective terms. The execution, delivery and
       performance of this Agreement by Seller will not violate or breach the
       Articles of Incorporation or bylaws of the Futura, nor will they violate
       or breach, whether with the giving of notice or the passage of time or
       not, the provisions of any agreement to which the Seller is a party or by
       which either of them or their respective assets are bound. Neither the
       execution and delivery of this Agreement, nor the carrying out of the
       transactions contemplated hereby, will result in any violation of, or be
       in conflict with, any law, order, decree or regulation applicable to the
       Seller, and no consent, approval or authorization of any lender, trustee,
       security holder, lessor, customer, or governmental agency is required in
       connection with the execution, delivery or performance by the Seller of
       this Agreement. Seller is not in default and has not received any notice
       of default under, and no event has occurred which with notice or lapse of
       time would constitute a default under, any agreement or instrument to
       which it is a party or by which the Assets are bound or that could
       adversely affect Seller's ability to consummate the sale as provided for
       herein.
       Shareholders of Futura
       . Inventor owns all of the outstanding capital stock of Futura.
       Liabilities
       . Except for those specifically assumed by Purchaser in accordance with
       Section 2.02, Purchaser will not assume or be subject to any liabilities
       or obligations of Seller as a result of the purchase of Assets and the
       consummation of the transactions provided for herein.
       Seller's Title to Assets
       . Seller is the owner of and has good marketable title to all of the
       Assets. At Closing, Seller shall convey and deliver the Assets to
       Purchaser free and clear of any and all claims, liens, encumbrances,
       mortgages, security interests, conditional sales agreements, charges,
       leases, equities or restrictions of every kind and nature whatsoever.
       None of the Assets is owned by any party other than Seller, and Seller
       owns or has the right to use and sell all of the Assets; none of the
       Assets is leased or rented. No Person other than Seller has any right to
       use or exploit the Device. No Person other than Seller has any claim to
       any of the Assets.
       Taxes and Tax Returns
       . Seller has filed all tax reports and returns required to be filed by
       it, and if not timely filed, paid all penalties and interest for late
       filing, including all U.S. federal returns, payroll tax reports, sales
       tax returns, ad valorem tax returns, franchise tax returns and any other
       tax return applicable to Seller. All taxes, interest, penalties,
       assessments or deficiencies, if any, payable by Seller to all applicable
       federal, state, county, municipal or local tax authorities have been duly
       paid. No federal or state income tax, sales tax or other tax liability
       for periods up to and including the Closing Date will accrue to Purchaser
       as a result of the transactions contemplated by this Agreement. Seller
       has paid, or will pay when due, all taxes related to Seller's income
       through the Closing Date; all taxes that Seller is or was required by law
       to withhold or collect have been duly withheld or collected, and, to the
       extent required, have been paid to the proper authority. Seller has not
       received any notice of assessment or proposed assessment by any taxing
       authority. There are not tax liens on any of the Assets except for
       inchoate liens for taxes not yet due and payable.
       Brokers
       . Neither Seller nor any party acting on their behalf has agreed to pay
       any party a commission, finder's fee or similar payment in regard to this
       Agreement or any matter related thereto nor has taken any action on which
       a claim for any such payment could be based.
       Solvency
       . On the date hereof, and the day after Closing, after giving effect to
       the transactions provided for herein, Seller will be solvent and able to
       pay their bills and obligations as they come due.
       Patentability
       . Seller has perpetrated no fraud or deception in the filing and
       prosecution of the Patent Application. To the knowledge of Seller, the
       Device does not infringe on the rights of any other Person, whether as a
       violation of a patent or trade secret. Seller will immediately notify
       Purchaser of any infringement or suspected infringement on the Patent
       Application or the Patent, if it issues. Seller is the sole owner of the
       Patent Application and the technology evidenced thereby and no other
       Person has any rights or claims to the Patent Application or the
       technology disclosed therein. Seller's Patent Application was timely
       filed under U.S. patent laws and the rules of the United States Patent
       and Trademark Office, and there are no claims against Seller with respect
       thereto.
       Trademark
       . Seller has perpetrated no fraud or deception in the filing and
       prosecution of the Trademark Application. To the knowledge of Seller, the
       Trademark does not infringe upon, nor is it similar to, or likely to be
       confused with, any existing trademarks registered with the United States
       Patent and Trademark Office. Seller will immediately notify Purchaser of
       any infringement or suspected infringement on the Trademark or the
       Trademark Application.
       No Infringement
       . Purchaser's use of the Assets will not violate the rights of any third
       party and will not constitute patent infringement, trademark
       infringement, copyright infringement or misappropriation of the trade
       secrets of any other Person.

 IV.   
       
       REPRESENTATIONS AND WARRANTIES OF PURCHASER

       Purchaser represents and warrants that the following are true and correct
       as of the date of this Agreement and will be true and correct through the
       Closing Date as if made on that date:

       Organization and Good Standing
       . Purchaser is a corporation duly organized, validly existing and in good
       standing under the laws of the State of Texas, with all requisite
       corporate power and authority to carry on the business in which it is
       engaged, to own the properties it owns, to execute and deliver this
       Agreement and the other agreements contemplated hereby and to consummate
       the transactions contemplated hereby and thereby.
       Authorization and Validity
       . The execution, delivery and performance by Purchaser of this Agreement
       and the other agreements contemplated hereby, and the consummation of the
       transactions contemplated hereby and thereby, have been duly authorized
       by Purchaser. This Agreement and each other agreement contemplated hereby
       have been or will be as of the Closing Date duly executed and delivered
       by Purchaser and constitute or will constitute legal, valid and binding
       obligations of Purchaser, enforceable against Purchaser in accordance
       with their respective terms, except as may be limited by applicable
       bankruptcy, insolvency or similar laws affecting creditors' rights
       generally or the availability of equitable remedies.
       No Violation
       . Neither the execution, delivery or performance of this Agreement or the
       other agreements contemplated hereby nor the consummation of the
       transactions contemplated hereby or thereby, either alone or with other
       transactions, will (i) conflict with, or result in a violation or breach
       of the terms, conditions and provisions of, or constitute a default
       under, the Articles of Incorporation or Bylaws of Purchaser or any
       agreement, indenture or other instrument under which Purchaser is bound,
       or (ii) violate or conflict with any judgment, decree, order, statute,
       rule or regulation of any court or any public, governmental or regulatory
       agency or body having jurisdiction over Purchaser or the assets of
       Purchaser.
       Brokers
       . Neither Purchaser nor any party acting on its behalf has agreed to pay
       any party a commission, finder's fee or other similar payment in regard
       to this Agreement or any matter related hereto nor has taken any action
       on which a claim for any such payment could be based.

 V.    
       
       COVENANTS OF SELLER AND PURCHASER

       Seller and Purchaser agree that between the date of this Agreement and
       the Closing:

       Consummation of Agreement
       . Seller and Purchaser shall use their best efforts to cause the
       consummation of the transactions contemplated hereby in accordance with
       their terms and conditions.
       Access
       . Seller shall permit Purchaser and its authorized representatives full
       access to, and make available for inspection, during reasonable business
       hours, all of the books and records of Seller, all for the sole purpose
       of permitting Purchaser to become familiar with the Assets. All such
       information shall be considered Confidential Information under
       Section 14.13. Seller shall direct its attorneys that Purchaser is
       authorized to talk to Seller's attorneys regarding the Patent Application
       and the Trademark and to review all files of such attorneys regarding the
       Patent Application and Trademark.
       Documentation Provided
       . Seller shall furnish Purchaser the following documentation within two
       (2) days after the effective date of this Agreement:
        a. True, complete and accurate copies of the Patent Application, as
           filed with the United States Patent and Trademark Office, and all
           filings and correspondence with the United States Patent and
           Trademark Office with respect thereto;
        b. True, complete and accurate copies of the Trademark, as filed with
           the United States Patent and Trademark Office, and all filings and
           correspondence with the United States Patent and Trademark Office
           with respect thereto;
        c. All patent and prior art identified in connection with searches
           conducted by or on behalf of Seller and any opinions with respect to
           patentability of the Device;
        d. Searches reflecting liens, or the absence thereof, on the Patent
           Application and the Trademark Application on file with the United
           States Patent and Trademark Office.
       
       No Stock Transfers
       . Seller agrees not to purchase or sell any Purchaser common stock until
       this transaction has been consummated and all necessary Securities and
       Exchange Commission filings made or this Agreement has been terminated
       and Purchaser has made all necessary press releases with respect thereto.

 VI.   
       
       ADDITIONAL AGREEMENTS
       Assistance
       . Inventor covenants and agrees to disclose to Purchaser all know-how
       related to the Device and to cooperate with Purchaser and assist
       Purchaser to enjoy to the fullest extent the benefit of this Agreement.
       Such cooperation shall include but not be limited to:
        a. Prompt execution of all papers that are deemed necessary or desirable
           by Purchaser to protest the right, title and interest conveyed
           hereunder;
        b. Prompt execution of all petitions, oaths, specifications,
           declarations and like items to prosecute all patent and trademark
           applications and any substitute, divisional, continuing or additional
           application in the Unites States and/or foreign countries;
        c. Prompt assistance where reasonably necessary to assure the
           manufacture of the Device and that it functions properly;
        d. Prompt assistance and cooperation, including but not limited to
           execution of documents and testifying in the prosecution of legal
           proceedings involving the Device, including but not limited to patent
           prosecution, interference proceedings, infringement actions,
           opposition proceedings, priority contents, cancellation proceedings,
           public use proceedings and any other legal proceedings.
       
       Future Developments
       . Seller acknowledges and agrees that all future developments,
       refinements, modifications and improvements on the Device conceived of
       and developed by Purchaser shall be the sole property of Purchaser.
       Seller further agrees that Purchaser shall be the sole owner of all
       future developments, refinements, modifications and improvements on the
       Device developed solely by Seller, but that a royalty shall be payable
       thereon pursuant to Section 2.06. Seller shall provide to Purchaser, at
       no additional cost, all new ideas and/or inventions relating to the
       Device; such new ideas and/or inventions shall be covered by this
       Agreement. Purchaser may engage Inventor to develop a prototype for such
       new ideas or inventions at a fee to be agreed upon by Inventor and
       Purchaser.
       Prosecution
       . Purchaser shall have sole control over the prosecution of the Patent
       Application and the Trademark Application, including selection of
       attorneys. Seller shall reimburse Purchaser for one-half of all costs and
       expenses, including attorneys fees, incurred by Purchaser in prosecuting
       and maintaining the Patent Application, the Patent, the Trademark
       Application and the Trademark.
       Future Inventions
       . Purchaser shall have a right of first refusal to acquire the exclusive
       rights to any future inventions complimentary to the Device, on terms to
       be mutually agreed by Purchaser and Inventor. Both parties agree to
       negotiate in good faith for at least four (4) weeks (the "Negotiation
       Period") after Inventor discloses the invention to Purchaser and
       Purchaser expresses an interest in the invention. If Purchaser indicates
       it has no interest in the invention, Inventor shall be free to pursue the
       invention with other parties immediately. If Purchaser is interested in
       the invention but Purchaser and Inventor are unable to come to an
       agreement for the acquisition of the invention, Inventor is free to
       solicit other offers for such invention after the Negotiation Period, but
       before Inventor can consummate a transaction with any party other than
       Purchaser, or exploit the invention on his own, Inventor must first
       notify Purchaser of the terms of the transaction with a third party
       and/or the terms under which Inventor will exploit the invention, and
       Purchaser shall have thirty days to match such terms. If Purchaser
       matches such terms, Inventor must consummate the transaction with
       Purchaser; if Purchaser does not match such terms, Inventor is free to
       consummate such transaction with a third party or exploit the invention
       for his own benefit.
       Sales and Marketing
       . Seller shall be entitled to sell, market and distribute Devices in
       Australia and Puerto Rico, so long as Seller purchases such Devices from
       Purchaser. Seller shall not be entitled to sell, market or distribute
       Devices in any other geographic location.
       Stock Option
       . Purchaser agrees to issue to the Inventor, at Closing an option to
       purchase 100,000 shares of Purchaser's common stock for $1.50 per share.
       The stock option shall be in the form of Schedule 6.06.
       Accessories.
       Accessories to the Device invented by Seller and acquired by Buyer will
       earn a royalty of 1% of Net Sales.

 VII.  
       
       CONDITIONS PRECEDENT OF PURCHASER

       Except as may be waived in writing by Purchaser, the obligations of
       Purchaser hereunder are subject to the fulfillment of each of the
       following conditions:

       Representations and Warranties
       . The representations and warranties of Seller contained herein shall
       have been true and correct when initially made and shall be true and
       correct in all material respects as of the Closing Date.
       Covenants and Conditions
       . Seller shall have performed and complied in all material respects with
       all covenants and conditions required by this Agreement to be performed
       and complied with by Seller prior to the Closing Date.
       Proceedings
       . No action, proceeding or order by any state or federal court or state
       or federal governmental body or agency or official shall have been
       threatened orally or in writing, asserted, instituted or entered to
       restrain or prohibit the carrying out of the transactions contemplated
       hereby or to condemn any of the Assets.
       Due Diligence Review
       . Purchaser shall have completed its financial, legal and business review
       of the Assets and be satisfied in its sole discretion with the results
       thereof.
       Closing Deliveries
       . On the Closing Date, Purchaser shall have received all documents, duly
       executed in form reasonably satisfactory to Purchaser and its counsel,
       referred to in Section 9.01.
       Legal Opinion
       . On the Closing Date, Purchaser shall have received a legal opinion from
       Seller's counsel reasonably acceptable to Purchaser as to the matters
       stated in Schedule 7.06.

 VIII. 
       
       CONDITIONS PRECEDENT OF SELLER

       Except as may be waived in writing by Seller, the obligations of Seller
       hereunder are subject to fulfillment of each of the following conditions:

       Representations and Warranties
       . The representations and warranties of Purchaser contained herein shall
       have been true and correct when initially made and shall be true and
       correct in all material respects as of the Closing Date.
       Covenants and Conditions
       . Purchaser shall have performed and complied in all material respects
       with all covenants and conditions required by this Agreement to be
       performed and complied with by it prior to the Closing Date.
       Proceedings
       . No action, proceeding or order by any court or governmental body or
       agency shall have been threatened orally or in writing, asserted,
       instituted or entered to restrain the carrying out of the transactions
       contemplated hereby.
       Closing Deliveries
       . On the Closing Date, Seller shall have received all documents, duly
       executed in form reasonably satisfactory to Seller referred to in
       Section 9.02.

 IX.   
       
       CLOSING DELIVERIES
       Seller Documents
       . At the Closing, Seller shall deliver to Purchaser the following:
        a. executed bills of sale conveying the Assets to Purchaser;
        b. appropriate assignments of the Patent Application and the application
           for the Trademark;
        c. a copy of resolutions of the Board of Directors and shareholders of
           Futura authorizing the execution, delivery and performance of this
           Agreement and all related documents and agreements, certified by the
           Secretary of Futura as being true and correct copies of the originals
           thereof subject to no modifications or amendments;
        d. a certificate of the President of Futura, dated the Closing Date,
           (i) as to the truth and correctness in all material respects of the
           representations and warranties of Seller contained herein on and as
           of the Closing Date, (ii) as to the performance of and compliance by
           Futura with all covenants contained herein on and as of the Closing
           Date and (iii) certifying that all conditions precedent of Futura to
           the Closing have been satisfied;
        e. certificates of the Secretary of Futura certifying as to the
           incumbency of the officers of Futura and as to the signatures of such
           officers who have executed documents delivered at the Closing on
           behalf of Futura;
        f. certificates, dated within five (5) days of the Closing Date, of the
           proper state officials of Texas establishing that Futura is in
           existence and has paid all franchise taxes and sales and otherwise is
           in good standing to transact business in the State of Texas;
        g. UCC and other certificates of no liens on the Assets;
        h. the opinion required by Section 7.6; and
        i. the books, records and documents included in the Assets.
       
       Deliveries of Purchaser
       .
        a. At the Closing, Purchaser shall deliver to Seller:
            i.   $500,000 of the Purchase Price, in immediately available funds;
            ii.  a copy of the resolutions of the Board of Directors of
                 Purchaser authorizing the execution, delivery and performance
                 of this Agreement and all related documents and agreements,
                 certified by Purchaser's Secretary as being true and correct
                 copies of the originals thereof subject to no modifications or
                 amendments;
            iii. a certificate of the President or any Vice President of
                 Purchaser, dated the Closing Date, (i) as to the truth and
                 correctness of the representations and warranties of Purchaser
                 contained herein on and as of the Closing Date, (ii) as to the
                 performance of and compliance by Purchaser with all covenants
                 contained herein on and as of the Closing Date and
                 (iii) certifying that all conditions precedent of Purchaser to
                 the Closing have been satisfied;
            iv.  a certificate of the Secretary of Purchaser certifying as to
                 the incumbency of the officers of Purchaser and as to the
                 signatures of such officers who have executed documents
                 delivered at the Closing on behalf of Purchaser; and
            v.   the Stock Option required by Section 6.04.

 X.    
       
       POST CLOSING MATTERS
       Further Instruments of Transfer
       . Following the Closing, at the request of Purchaser, Seller shall
       deliver any further instruments of transfer and take all reasonable
       action as may be necessary or appropriate to (i) vest in Purchaser good
       and marketable title to Assets, and (ii) carry out more effectively the
       provisions of this Agreement and to establish and protect the rights
       created in favor of the parties hereunder. Purchaser, at the, request of
       Seller, shall deliver any further instruments and take all reasonable
       action as may be necessary or appropriate to carry out more effectively
       the provisions of this Agreement and to establish and protect the rights
       created in favor of the Seller hereunder.
       Cessation of Business
       . As of the Closing Date, Seller shall cease the manufacture, sale and
       marketing of the Device and discontinue any and all use of the Trademark
       and Trade Name.. Seller shall cooperate with Purchaser in obtaining
       control of the Domain Names, taking all reasonable precautions to avoid
       control of such Domain Names being interrcepted by third parties,
       including, but not limited to sending e-mail communications as necessary
       to appropriate registries/registrars to provide notification of change of
       ownership of the Domain Names.

 XI.   
       
       INDEMNIFICATION
       By Seller
       . From and after the Closing Date, Futura and Inventor, jointly and
       severally, agree to indemnify and hold Purchaser and its successors and
       assignees, their respective officers, directors, employees, shareholders
       and agents (collectively, "Purchaser Indemnitees") harmless against any
       and all taxes, claims, liabilities, obligations, penalties, fines,
       losses, expenses (including costs of investigation), fees (including
       without limitation reasonable attorneys' fees and accounting fees),
       damages, including without limitation amounts of judgments and/or amounts
       paid in settlement or costs (collectively, all of the foregoing being
       called "Costs") suffered or incurred by a Purchaser Indemnitee and
       arising out of or attributable to (i) any breach of any representation,
       warranty or covenant made by Seller herein or in any certificate or
       writing furnished pursuant hereto, (ii) any nonfulfillment of any
       agreement hereunder or entered into in connection herewith by Seller,
       (iii) any claim or liability, known or unknown, arising out of, or by
       virtue of, or based upon Seller's business and operations, (iv) any claim
       or liability that the Device or any part thereof constitutes any
       infringement of any patent duly issued by the United States or any other
       jurisdiction or the rights, claims or trade secrets of any third party,
       or (v) any claim or liability that the Trademark or the use thereof
       infringes the rights of any third party. Purchaser agrees to give Seller
       prompt notice of any claim which could result in a claim for
       indemnification hereunder. Seller shall have the right to assume the
       defense thereof, with counsel reasonably satisfactory to Purchaser, and
       after such notice from Seller, Seller will not be liable to a Purchaser
       Indemnitee for any further legal or other expenses incurred by any
       Purchaser Indemnitee in connection with the defense thereof, other than
       the reasonable costs of investigation or assistance required by Seller.
       Purchaser may participate actively, at Purchaser's expense if Seller has
       assumed the defense, in any negotiations, lawsuit or other resolution of
       such claim. Purchaser Indemnitees shall have the right to approve any out
       of court settlement if it would divest any Purchaser Indemnitee of any
       asset, affect Purchaser's operations or business or require any action or
       inaction by any Purchaser Indemnitee, any payment by any Purchaser
       Indemnitee or any admission of liability or guilt.
       Successful Defense
       . Any indemnification provided for under this Article XI shall be due if
       any claim is successfully defended against, to the same extent it would
       have been due if the claim had been successful.
       Offset
       . Any amounts due by Seller under this Article XI or Section 2.04 for
       indemnification may be offset by Purchaser against any sums owed to
       Seller by Purchaser under this Agreement.

 XII.  
       
       NONCOMPETITION
       Noncompetition
       . Futura and Inventor each agree that it or he, as appropriate, will not,
       and will not permit any of its Affiliates to, so long as royalties are
       being paid hereunder, either directly or indirectly, through any entity
       controlling, controlled by or under common control with Futura or
       Inventor or any Affiliate of Futura or Inventor, own, manage, operate,
       control, invest in or acquire an interest in, or otherwise engage or
       participate in (whether as a partner, stockholder, member, manager, joint
       venturer, investor, consultant, agent, employee, officer, director, sales
       representative, broker or other participant) any business that
       manufactures or sells in the United States any type of lift equipment
       that competes with the Device, or any future development, idea or
       invention covered by Section 6.02. Notwithstanding the foregoing, the
       ownership of not more than 1% of the outstanding stock of a publicly-held
       company which has shares listed for trading on a securities exchange and
       registered with the Securities and Exchange Commission shall not
       constitute a violation of this Section 12.01 so long as neither Futura or
       Inventor nor any of their Affiliates has any relationship with such
       company except passive investment in such stock.
       Interpretation of Restrictions
       . If the length of time, type of activity, geographic area or other
       restrictions set forth in the restrictions of Section 12.01 are deemed
       unreasonable in any court proceeding, the parties hereto agree that the
       court may reduce such restrictions to ones it deems reasonable to protect
       the substantial investment by Purchaser in the Assets and any goodwill
       attached thereto.
       Remedies
       . Futura and Inventor understand that Purchaser will not have an adequate
       remedy at law for the breach or threatened breach by Futura or Inventor
       of any one or more of the covenants set forth in this Article XII and
       agrees that in the event of any such breach or threatened breach,
       Purchaser may, in addition to the other remedies which may be available
       to it, file a suit in equity to enjoin Futura or Inventor, as applicable,
       from the breach or threatened breach of such covenants. If either party
       commences legal action to enforce its rights under this Article XII, the
       prevailing party in such action shall be entitled to recover all of its
       costs and expenses in connection therewith, including reasonable
       attorneys' fees.

 XIII. 
       
       TERMINATION
       Termination
       . This Agreement may be terminated:
        a. at any time before Closing, by Purchaser if the due diligence review
           by Purchaser and its advisors shall have revealed to Purchaser any
           fact or situation that Purchaser believes to be unsatisfactory;
        b. at any time prior to the Closing Date, by mutual agreement of all
           parties;
        c. at any time prior to the Closing Date, by Seller if any
           representation or warranty of Purchaser contained in this Agreement
           is or becomes untrue or breached in any material respect or if
           Purchaser fails to comply in any material respect with any covenant
           contained herein;
        d. at any time after August 30, 2003, by Purchaser if the conditions
           stated in Article VII have not been satisfied or if the transactions
           for any other reason other than the fault of Purchaser have not
           closed by such date; and
        e. at any time after August 30, 2003, by Seller if the conditions stated
           in Article VIII have not been satisfied or if the transactions for
           any other reason other than the fault of Seller have not closed by
           such date.
       
       Effect of Termination
       . In the event of termination of this Agreement under Section 13.01, each
       party not then in breach of this Agreement shall stand fully released and
       discharged of any and all obligations under this Agreement except as
       provided in Section 14.13.

 XIV.  
       
       MISCELLANEOUS
       Amendment
       . This Agreement may be amended, modified or supplemented only by an
       instrument in writing executed by all the parties hereto.
       Assignment
       . Neither this Agreement nor any right created hereby or in any agreement
       entered into in connection with the transactions contemplated hereby
       shall be assignable by any party hereto; provided, however, that
       Purchaser may assign all rights, benefits and obligations hereunder to a
       wholly-owned subsidiary.
       Parties in Interest; No Third Party Beneficiaries
       . Except as otherwise provided herein, the terms and conditions of this
       Agreement shall inure to the benefit of and be binding upon the
       respective heirs, legal representatives, successors and assigns of the
       parties hereto. Neither this Agreement nor any other agreement
       contemplated hereby shall be deemed to confer upon any person not a party
       hereto or thereto any rights or remedies hereunder or thereunder.
       Entire Agreement
       . The Schedules attached hereto or referenced herein are an integral part
       of this Agreement and are incorporated herein by this reference for all
       purposes. This Agreement and the Schedules constitute the entire
       agreement of the parties regarding the subject matter hereof and thereof,
       and supersede any other prior agreements and understandings, both written
       and oral, between the parties with respect to the subject matter hereof.
       Waiver
       . No waiver by any party of any default or breach by another party of any
       representation, warranty, covenant or condition contained in this
       Agreement, any exhibit or any document, instrument or certificate
       contemplated hereby shall be deemed to be a waiver of any subsequent
       default or breach by such party of the same or any other representation,
       warranty, covenant or condition. No act, delay, omission or course of
       dealing on the part of any party in exercising any right, power or remedy
       under this Agreement or at law or in equity shall operate as a waiver
       thereof or otherwise prejudice any of such party's rights, powers and
       remedies. All remedies, whether at law or in equity, shall be cumulative
       and the election of any one or more shall not constitute a waiver of the
       right to pursue other available remedies. The closing of the transactions
       provided for in this Agreement shall not waive any rights or claims that
       survive hereunder, including but not limited to rights under indemnities
       provided herein. Investigations or examinations made by Purchaser, its
       counsel, accountants, employees or representatives and information
       obtained as a result thereof shall not constitute a waiver of any
       representation, warranty, obligation, covenant or agreement of Seller or
       Stockholder.
       Remedies Not Exclusive
       . The remedies provided in this Agreement shall not be exclusive of any
       other rights or remedies available to one party against the other, either
       at law or in equity.
       Severability
       . If any provision of this Agreement is held to be illegal, invalid or
       unenforceable under present or future laws effective during the term
       hereof, such provision shall be fully severable and this Agreement shall
       be construed and enforced as if such illegal, invalid or unenforceable
       provision never comprised a part hereof, and the remaining provisions
       hereof shall remain in full force and effect and shall not be affected by
       the illegal, invalid or unenforceable provision or by its severance
       herefrom. Furthermore, in lieu of such illegal, invalid or unenforceable
       provision, there shall be added automatically as part of this Agreement a
       provision as similar in its terms to such illegal, invalid or
       unenforceable provision as may be possible and be legal, valid and
       enforceable.
       Survival of Representations and Warranties
       . The representations and warranties contained herein shall survive the
       Closing for a period of four years, provided however, that if, prior to
       termination of a representation or warranty, Purchaser shall have
       received a claim from a third party to which indemnification applies or
       Purchaser shall have delivered to Seller written notice of a suspected
       breach of identified representations and warranties, then, those
       representations and warranties as to which Purchaser has notified Seller
       of a suspected breach or which relate to or are the basis for a possible
       claim for indemnification based on an asserted third party claim shall
       survive until the third party claim is resolved or Purchaser has finally
       ascertained the existence or not of the suspected breach, and if a
       breach, has resolved its claim for such breach. All statements contained
       in any certificate, exhibit or other instrument delivered by or on behalf
       of Seller or Purchaser pursuant to this Agreement shall be deemed to have
       been representations and warranties by Seller or Purchaser, as the case
       may be.
       Governing Law
       . This Agreement and the rights and obligations of the parties hereto
       shall be governed by and construed and enforced in accordance with the
       substantive laws (but not the rules governing conflicts of laws) of the
       State of Texas.
       Captions
       . The captions in this Agreement are for convenience of reference only
       and shall not limit or otherwise affect any of the terms or provisions
       hereof.
       Gender and Number
       . When the context requires, the gender of all words used herein shall
       include the masculine, feminine and neuter and the number of all words
       shall include the singular and plural.
       Reference to Agreement
       . Use of the words "herein,
       "
       "hereof," "hereto" and the like in this Agreement shall be construed as
       references to this Agreement as a whole and not to any particular
       Article, Section or provision of this Agreement, unless otherwise noted.
       Confidentiality; Publicity and Disclosures
       . All information that is disclosed or made available by either party to
       this Agreement to the other party to this Agreement (the "Confidential
       Information") shall be held in confidence by the other party and shall
       not be used by such other party or third parties (other than in
       connection with the purchase of the Assets pursuant to this Agreement)
       nor disclosed to third parties without the prior written consent of the
       other party to this Agreement, except in connection with litigation among
       the parties hereto. Each party shall limit access to the Confidential
       Information and any information contained in documents evidencing the
       Confidential Information to such persons who have a need to know the
       information contained in the documents and Confidential Information, for
       the purpose of advising such party on the purchase of the Assets pursuant
       to this Agreement. Each party to this Agreement agrees that such party
       will insure that all persons to whom it discloses the documents and
       Confidential Information and the information contained therein shall keep
       the documents and any Confidential Information contained therein
       confidential. In the event Purchaser does not purchase the Assets, it
       shall return to Seller all copies of the documents evidencing the
       Confidential Information unless otherwise directed by Seller. To the
       extent that either party is required to disclose the Confidential
       Information pursuant to the requirements of any legal proceedings, then
       the other party shall notify the other party within two business days of
       its knowledge of such legally required disclosure.
       Costs, Expenses and Legal Fees
       . Whether or not the transactions contemplated hereby are consummated,
       each party hereto shall bear its own costs and expenses (including
       attorneys' and accountants' fees).
       Notice
       . Any notice or communication hereunder or in any agreement entered into
       in connection with the transactions contemplated hereby must be in
       writing and given by depositing the same in the United States mail,
       addressed to the party to be notified, postage prepaid and registered or
       certified with return receipt requested, by transmitting the same by
       facsimile transmission followed by United States mail as aforesaid, or by
       delivering the same in person. Notice shall be deemed received on the
       date on which it is hand-delivered, the day after it is transmitted by
       facsimile, if the facsimile is confirmed, or on the third business day
       following the date on which it is so mailed. For purposes of notice, the
       addresses of the parties shall be:
       
       If to Purchaser: Reliability Incorporated
       16400 Park Row
       Houston, TX 77084
       Fax No. (281) 492-0615
       Attention: Larry Edwards
       
       with a copy to: Winstead Sechrest & Minick P.C.
       2400 Bank One Center
       910 Travis Street
       Houston, TX 77002
       Fax No.: (713) 650-2400
       Attention: Gail McDonald
       
       If to Seller: Futura International, Inc.
       1923 Hoskins
       Houston, Texas 77080
       Fax No. (713) 975-9230
       Attn: Helmut Grollitsch
       
       Any party may change its address for notice by written notice given to
       the other parties in accordance with this Section.
       
       Counterparts
       . This Agreement may be executed in multiple counterparts, each of which
       shall be deemed an original, and all of which together shall constitute
       one and the same instrument.
       Construction
       . The terms and provisions of this Agreement shall be interpreted and
       construed with their usual and customary meanings. The parties to this
       Agreement waive the application of any rule of law that otherwise would
       be applicable in connection with the interpretation and construction of
       this Agreement that ambiguous or conflicting terms or provisions are to
       be interpreted and construed against the party who (or whose attorney)
       prepared the Agreement as executed or any earlier draft.

 

[Remainder of page intentionally left blank]

 

EXECUTED as of the date and year first above written.

RELIABILITY INCORPORATED


By: /s/Larry Edwards
Larry Edwards, President


FUTURA INTERNATIONAL, INC.


By: /s/Helmut Grollitsch
Helmut Grollitsch, President



/s/ Helmut Grollitsch
Helmut Grollitsch, individually

 

 

 